Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 31, 2019

                                      No. 04-19-00153-CV

   THE ROMAN CATHOLIC BISHOP OF SAN BERNARDINO, and Bishop Gerald R.
                             Barnes,
                            Appellants

                                                 v.

                                            John DOE,
                                             Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-08589
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
         This is an accelerated appeal from a trial court’s order denying appellants’ special
appearance. On May 28, 2019, appellants filed a motion asking this court to stay discovery in
the underlying suit pending resolution of the appeal. According to appellants, appellee served
deposition notices on appellants, prompting appellants to request from this court a discovery stay
pursuant to Rule 29.3 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 29.3
(stating that when appeal from interlocutory order is perfected, appellate court may make any
temporary orders necessary to preserve parties’ rights until disposition of appeal). Before this
court ruled on appellants’ May 28, 2019 motion for stay, appellee filed in the trial court, on May
30, 2019, a motion to compel the previously requested depositions. In response, appellants filed
a motion for emergency relief in this court, seeking an immediate order staying all discovery in
the trial court pending resolution of the appeal.

       We GRANT appellants’ May 30, 2019 motion for emergency relief and ORDER all
discovery in the trial court stayed pending resolution of the appeal. See Oryx Capital Int’l, Inc.
v. Sage Apartments, L.L.C., 167 S.W.3d 432, 437 (Tex. App.––San Antonio 2005, no pet.)
(noting prior order staying all discovery in trial court pending resolution of appeal from denial of
special appearance); see also TEX. R. APP. P. 10.3(a)(3) (stating court should not hear or
determine motion until 10 days after motion was filed unless motion is emergency); id. R. 29.3.
The granting of appellants’ more recent motion renders their original motion moot. We therefore
DENY AS MOOT appellants’ May 28, 2019 motion to stay discovery.
       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.


       It is so ORDERED on May 31, 2019.

                                                                   PER CURIAM


       ATTESTED TO: _________________________
                    Keith E. Hottle
                    Clerk of Court